Title: From Thomas Jefferson to William Short, 1 June 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Nantes June 1. 1787.

Your favor of May 8. which had arrived at Aix after I had passed that place, followed me here where I have received it, as also that of May 21. The one by Colo. Smith I received at Bourdeaux. He had left that place a week before I reached it. I wrote to him to the care of Mr. Carmichael. I left Mr. Barclay at Bourdeaux. He waited only the post of the day before yesterday to set out for Paris. But I have betted him a bottle of Burgundy on being there before him. Mr. Cairnes being absent from this place, and Mr. Loreilhe from Lorient will probably shorten my stay at both, so that I may be at Paris three or four days. sooner than I had expected, say from the 11th. to the 15th. Your’s of the 8th. of May, and my daughter’s inclosed in it mention her illness and that she was recovering. You last saying nothing of her, proceeds I hope from her being well: but it would be a relief to me to know that this is the case as soon as possible. The first place at which I could meet a line from you will be Tours, and perhaps not till Orleans. Will you be so good as write me a line simply saying if she is well and send it by duplicate to each of these places poste restante. It had better contain nothing but a sentence relative to her as I may miss the one at Tours. You may add if you please a word of Espagnol’s health. Pray tell him that I enquire after his health. It may serve to reestablish his confidence in my dispositions towards him, if that has  been weakened by my not taking him on my journey, and having actually carried another thro’ the whole of it. Adieu my dear Sir & be assured of the sincere wishes for your happiness of your affectionate friend and servt.,

Th: Jefferson

